IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 268 EAL 2014
                              :
              Respondent      :
                              : Cross Petition for Allowance of Appeal
                              : from the Order of the Superior Court
         v.                   :
                              :
                              :
HASSAN AKBAR,                 :
                              :
              Petitioner      :


                                   ORDER


PER CURIAM

      AND NOW, this 4th day of March, 2015, the Cross Petition for Allowance of

Appeal is DENIED.